Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 9/23/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-10 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a process for preparing lactose-free milk comprising the following steps: 1) pasteurization and skimming and obtainment of skimmed milk and cream, 2) enzymatic hydrolysis of the skimmed milk by lactase enzyme, thereby obtaining a hydrolysed skimmed milk; 3) microfiltration (MF) of the hydrolysed skimmed milk and obtainment of a microfiltration retentate (RMF) and of a microfiltration permeate (PMF), 4) PMF ultrafiltration and obtainment of an ultrafiltration retentate (RUF) and of an ultrafiltration permeate (PUF), 5) first PUF nanofiltration and obtainment of a the first nanofiltration retentate (RNF1) and of a first nanofiltration permeate (PNF 1), 6) second PNF1 nanofiltration and obtainment of a second nanofiltration retentate (RNE2) and of a second nanofiltration permeate (PNF2), and 7) obtainment of lactose-free milk by combining one or more fractions deriving from one or more of the previous steps, wherein (1) the first PUF nanofiltration of step 5) is carried out on membranes with a molecular size of 400-600 Da and the second PNF1 nanofiltration of step 6) is carried out on membranes with a molecular size of 150-250 Da, and (II) the step 7) is carried out by mixing a composition comprising: the ultrafiltration retentate (RUF), the first nanofiltration retentate (RNF1) and the second nanofiltration permeate (PNF2).
The closest prior art of KALLIOINEN (WO-2010023362) teaches a process, however, fails to teach the claimed process including ) second PNF1 nanofiltration and obtainment of a second nanofiltration retentate (RNE2) and of a second nanofiltration permeate (PNF2), and 7) obtainment of lactose-free milk by combining one or more fractions deriving from one or more of the previous steps, wherein (1) the first PUF nanofiltration of step 5) is carried out on membranes with a molecular size of 400-600 Da and the second PNF1 nanofiltration of step 6) is carried out on membranes with a molecular size of 150-250 Da, and (II) the step 7) is carried out by mixing a composition comprising: the ultrafiltration retentate (RUF), the first nanofiltration retentate (RNF1) and the second nanofiltration permeate (PNF2).
The other references of record do not teach or suggest the combined limitations not taught by KALLIOINEN (‘362).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
September 23, 2021